—In an action, inter alia, to recover damages for tortious interference with business relations and defamation, the plaintiff appeals (1) from an order of the Supreme Court, Nassau County (Winick, J.), dated July 28, 1998, which granted the motion of nonparty witnesses Gus Bevona, Kevin McCulloch, and Ira Sturm to quash subpoenas served on them by the plaintiff, and (2), as limited by its brief, from so much of an order of the same court, entered October 20, 1998, as, upon granting its motion to reargue, adhered to the original determination.
Ordered that the appeal from the order dated July 28, 1998, is dismissed, as that order was superseded by the order entered October 20, 1998, made upon reargument; and it is further,
Ordered that the order entered October 20, 1998, is affirmed insofar as appealed from; and it is further,
Ordered that the nonparty respondents are awarded one bill of costs.
The Supreme Court properly quashed the subpoenas at issue because the information they sought was irrelevant. In any event, the plaintiff failed to establish that the information sought to be discovered could not be obtained from other sources (see, Matter of Terry D., 81 NY2d 1042, 1044; Anheuser-Busch, Inc. v Abrams, 71 NY2d 327, 331-332; Myrie v Shelley, 237 AD2d 337, 338; Matter of Validation Review Assocs., 237 AD2d 614, 615). S. Miller, J. P., Sullivan, Friedmann and Feuerstein, JJ., concur.